  4:19-cr-03096-JMG-CRZ Doc # 36 Filed: 06/22/20 Page 1 of 1 - Page ID # 89



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                         4:19-CR-3096
    vs.
                                                       ORDER
ALICIA D. ELLIOTT,
                 Defendant.


     IT IS ORDERED that:

     1.    The defendant’s unopposed Motion to Continue (filing 35) is
           granted.

     2.    Defendant Alicia D. Elliott’s sentencing is continued to
           September 16, 2020, at 11:00 a.m., before the undersigned United
           States District Judge, in Courtroom No. 1, Robert V. Denney
           United States Courthouse and Federal Building, 100 Centennial
           Mall North, Lincoln, Nebraska. The defendant shall be present at
           the hearing.

     Dated this 22nd day of June, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
